Proceeding pursuant to CPLR article 78 to review a determination of respondent State Commissioner of Social Services dated October 30, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency which denied partial reimbursement for an $800 security deposit, and $321.05 moving expenses allegedly expended by petitioner to move to a new residence. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and case is remanded to the State Department of Social Services for a new fair hearing. The case hinged on a direct conflict between petitioner’s daughter and caseworker James Formato. While the daughter testified at the fair hearing, Formato did not. He presented his version by way of an affidavit attached to the respondents’ answers to the article 78 petition. It was then too late for petitioner’s representative to cross-examine Formato and too late for the State commissioner to evaluate that affidavit, since her determination after the fair hearing had already been rendered. Under the circumstances, justice and due process dictate that there *831should be a new fair hearing and a new determination. Rabin, J. P., Cohalan, Weinstein and Thompson, JJ., concur.